

116 S979 IS: To amend the Consolidated Appropriations Act, 2021 to authorize additional funds for the Emergency Broadband Connectivity Fund, to provide grants to States and Tribal entities to strengthen the National Lifeline Eligibility Verifier, to provide for Federal coordination between the National Lifeline Eligibility Verifier and the National Accuracy Clearinghouse, and for other purposes.
U.S. Senate
2021-03-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 979IN THE SENATE OF THE UNITED STATESMarch 25, 2021Mr. Wyden (for himself, Ms. Klobuchar, Mr. Markey, Mr. Durbin, Mr. Warnock, Mr. Booker, Mrs. Gillibrand, Mr. Menendez, Ms. Baldwin, Mr. Van Hollen, Ms. Duckworth, Mrs. Feinstein, Mr. Merkley, Mr. Sanders, Mr. Blumenthal, and Mrs. Murray) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo amend the Consolidated Appropriations Act, 2021 to authorize additional funds for the Emergency Broadband Connectivity Fund, to provide grants to States and Tribal entities to strengthen the National Lifeline Eligibility Verifier, to provide for Federal coordination between the National Lifeline Eligibility Verifier and the National Accuracy Clearinghouse, and for other purposes.1.Authorization for Additional Funds for the Emergency Broadband Connectivity FundThere are authorized to be appropriated to the Emergency Broadband Connectivity Fund established under subsection (i) of section 904 of title IX of division N of the Consolidated Appropriations Act, 2021 (Public Law 116–260) $6,000,000,000 for fiscal year 2022 for the purposes described in paragraph (3) of such subsection, and such amount is authorized to remain available until fiscal year 2026. 2.Grants to States to strengthen National Lifeline Eligibility Verifier(a)In generalNot later than 45 days after the date of the enactment of this Act, the Commission shall establish a program to provide a grant, from amounts appropriated under subsection (d), to each eligible entity for the purpose described under subsection (b).(b)PurposeThe Commission shall make a grant to each eligible entity for the purpose of establishing or amending a connection between the databases of such entity that contain information concerning the receipt by a household, or a member of a household, of benefits under a program administered by such entity (including any benefit provided under the supplemental nutrition assistance program under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.)) and the National Lifeline Eligibility Verifier so that the receipt by a household, or a member of a household, of benefits under such benefits program—(1)is reflected in the National Lifeline Eligibility Verifier; and(2)can be used to verify eligibility for—(A)the Lifeline program established under subpart E, part 54, of title 47, Code of Federal Regulations (or any successor regulation); and (B)the Emergency Broadband Benefit Program established under section 904(b) of title IX of division N of the Consolidated Appropriations Act, 2021 (Public Law 116–260).(c)Disbursement of grant fundsNot later than 60 days after the program established under subsection (a) is established, funds provided under each grant made under such subsection shall be disbursed to the entity receiving such grant.(d)Authorization of appropriationThere are authorized to be appropriated $200,000,000 for fiscal year 2022 for the purposes of carrying out this section, and such amount is authorized to remain available until fiscal year 2026. (e)Eligible entitiesIn this section, the term eligible entity means an entity that—(1)is a State or Tribal entity; and(2)not later than 30 days after the date of the enactment of this Act, submits to the Commission an application containing such information as the Commission may require.3.Federal coordination between National Eligibility Verifier and National Accuracy ClearinghouseNotwithstanding section 11(x)(2)(C)(i) of the Food and Nutrition Act of 2008 (7 U.S.C. 2020(x)(2)(C)(i)), not later than 180 days after the date of the enactment of this Act, the Commission shall, in coordination with the Secretary of Agriculture, establish an automated connection, to the maximum extent practicable, between the National Lifeline Eligibility Verifier and the National Accuracy Clearinghouse established under section 11(x) of the Food and Nutrition Act of 2008 (7 U.S.C. 2020(x)) for the supplemental nutrition assistance program.4.DefinitionsIn this Act:(1)Automated connectionThe term automated connection means a connection between two or more information systems where the manual input of information in one system leads to the automatic input of the same information into any other connected system. (2)CommissionThe term Commission means the Federal Communications Commission.(3)National Lifeline Eligibility VerifierThe term National Lifeline Eligibility Verifier has the meaning given such term in section 54.400 of title 47, Code of Federal Regulations (or any successor regulation).(4)StateThe term State has the meaning given such term in section 3 of the Communications Act of 1934 (47 U.S.C. 153).(5)Tribal entityThe term Tribal entity means any of the following:(A)The governing body of any Indian or Alaska Native Tribe, band, nation, pueblo, village, community, component band, or component reservation, individually recognized (including parenthetically) in the list published most recently as of the date of enactment of this Act pursuant to section 104 of the Federally Recognized Indian Tribe List Act of 1994 (25 U.S.C. 5131).(B)The Department of Hawaiian Home Lands. 